On August 19, 1991, the disciplinary administrator received a letter from Meredith Ratcliff, staff counsel for the office of Chief Disciplinary Counsel of the Missouri Supreme Court. That letter forwarded a copy of the court’s order of disbarment, dated July 17, 1991, of respondent Donald E. Reynolds.
On October 31, 1989, respondent, of Rock Port, Missouri, an attorney licensed to practice law in the State of Kansas, was suspended from the practice of law in Kansas for failure to pay the attorney registration fee for the year 1989, pursuant to Supreme Court Rule 208 (1990 Kan. Ct. R. Annot. 143).
On May 7, 1991, respondent signed a plea agreement, pleading guilty to one count of bank fraud and one count of interstate transportation of money in the amount of $113,512.88, which had been obtained by fraudulent means. On September 30, 1991, respondent was sentenced to four years’ imprisonment and fined $1,000 by the United States District Court for the Western District of Missouri.
On October 7, 1991, respondent, pursuant to Supreme Court Rule 217 (1990 Kan. Ct. R. Annot. 154), voluntarily surrendered his license to practice law in the State of Kansas.
The court, having examined the files and records of the office of the disciplinary administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It is therefore ordered that Donald E. Reynolds be and he is hereby disbarred from the practice of law in the State of Kansas and his license and privilege to practice law are hereby revoked.
It is further ordered that the Clerk of the Appellate Courts strike the name of Donald E. Reynolds from the roll of attorneys licensed to practice law in the State of Kansas and that respondent forthwith comply with Supreme Court Rule 218 (1990 Kan. Ct. R. Annot. 155).
*327Dated this 11th day of October, 1991.
It is further ordered that this order shall be published in the Kansas Reports and that the costs herein be assessed to the respondent.